DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the recitation of “for example for heat recovery by heating water”, runs afoul of the requirement for conciseness.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2-15, the recitation of “A refrigeration system,” renders the claim unclear because it is unclear if the refrigeration system is a new or additional refrigeration system or the aforementioned refrigeration system of claim 1.  Therefore, 
For examination purposes, the limitation has been interpreted as - - The refrigeration system - - for clarity.

Regarding Claim 3, the recitation of “...wherein the degree of opening of the heat recovery control valve is reduced if the temperature of the second fluid is below the set-point temperature,” renders the claim unclear because the limitation fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” The limitation merely recites a result achieved by the invention and thus the boundaries of the claim scope is unclear.  Additionally, the claim does not recite the particular structure, materials or steps that accomplish the function or achieve the result and therefore all means or methods of resolving the problem may be encompassed by the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 4, the recitation of “...wherein the degree of opening of the heat recovery control valve is reduced if the ambient air temperature is below a threshold and/or if the difference in temperature between the ambient air and the temperature of the air inside the temperature controlled space exceeds a threshold,” renders the claim unclear because the limitation fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” The limitation merely recites a result achieved by the invention and thus the boundaries of the claim scope is unclear.  Additionally, the claim does not recite the particular structure, materials or steps that 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 5, the recitation of “...wherein the refrigeration system is arranged to control the size of the variable opening to progressively reduce the size of the variable opening when the temperature of the second fluid after heat exchange with the refrigerant fluid remains below a set-point temperature for a required time period and when at the same time the temperature of the refrigerant fluid after heat exchange with the second fluid is above a threshold value,” renders the claim unclear because the limitation fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” The limitation merely recites a result achieved by the invention and thus the boundaries of the claim scope is unclear.  Additionally, the claim does not recite the particular structure, materials or steps that accomplish the function or achieve the result and therefore all means or methods of resolving the problem may be encompassed by the claim. Lastly, it is unclear what is the relationship between a ‘setpoint temperature’ and a ‘threshold temperature.’
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 6, the recitation of “...wherein if the variable opening is partly closed and the temperature of the second fluid after heat exchange with the refrigerant fluid is above a set-point temperature for a required time period then the refrigeration system is arranged to control the size of the variable opening to progressively increase the size of the variable opening,” renders the claim unclear because the limitation fails 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 14, the recitation of “...the method comprising operating the compressor to circulate the refrigerant fluid around the refrigerant circuit and controlling the size of the variable opening based on at least one of the temperature of the ambient air and the temperature of the second fluid after heat exchange with the refrigerant fluid,” renders the claim unclear because claim 1 recites an expansion valve and a heat recovery control valve and it is unclear to what valve the claim refers.  Additionally, Applicant appears to recite a method claim; however, the method claim is not properly drafted and raises the issue of having an apparatus claim mixed with a method claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 15, the recitation of “...wherein the size of the variable opening is controlled with reference to both of the temperature of the ambient air and the temperature of the second fluid; the degree of opening of the heat recovery control valve is reduced if the temperature of the second fluid is below a set-point temperature; and the degree of opening of the heat recovery control valve is reduced if the ambient air temperature is below a threshold and/or if the difference in temperature between the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 14 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kopko et al. (US2011/0036113).

Regarding Claims 1, 14 and 15, Kopko teaches a refrigeration system including at least one refrigeration circuit [fig 1], the refrigeration circuit comprising: a compressor [16] for compressing a refrigerant fluid in the refrigeration circuit [0016]; 

a second heat rejecting heat exchanger [18] for receiving the compressed refrigerant fluid and exchanging heat with ambient air to cool the compressed refrigerant fluid [0016; 0017]; 
an expansion valve [36] for expansion of the refrigerant fluid [0021]; and a heat absorbing heat exchanger [14] for heat exchange between the expanded refrigerant fluid and a third fluid to decrease the temperature of the third fluid [0018; 0020]; 
wherein the refrigeration circuit further includes a heat recovery control valve [34] for controlling flow of the compressed refrigerant fluid between the first heat rejecting heat exchanger [12] and the second heat rejecting heat exchanger [18; 0021]], with the valve having a variable opening and the refrigeration system being arranged to control the size of the variable opening based on at least one of the temperature of the ambient air and the temperature of the second fluid after heat exchange with the refrigerant fluid [0028].
For Clarity, in regard to Claims 14 and 15, the method as claimed are carried out during the normal operation of the apparatus of Kopko as modified above.

Regarding Claim 2, Kopko teaches the invention of claim 1 and Kopko teaches wherein the system is for use in a building, the second fluid is water with the first heat rejecting heat exchanger being for heating the water to provide hot water for the building and the heat exchange with the third fluid is for providing cooling for a temperature controlled space of the building [0016; 0030; 0020].

Regarding Claim 4, Kopko teaches the invention of Claim 1 above and Kopko teaches wherein the refrigeration system is arranged to control the size of the variable opening of the heat recovery control valve to increase heat recovery dependent on the temperature of the ambient air [0028; where the function is realized upon operation of the heat recovery control valve when controlled with respect to the ambient air temperature], wherein the degree of opening of the heat recovery control valve is reduced if the ambient air temperature is below a threshold and/or if the difference in temperature between the ambient air and the temperature of the air inside the temperature controlled space exceeds a threshold  [0028; where the function is realized upon operation of the heat recovery control valve when controlled with respect to the ambient air temperature].

Regarding Claim 5, Kopko teaches the invention of Claim 1 above and Kopko teaches wherein the refrigeration system is arranged to control the size of the variable opening to progressively reduce the size of the variable opening when the temperature of the second fluid after heat exchange with the refrigerant fluid remains below a set-point temperature for a required time period and when at the same time the temperature of the refrigerant fluid after heat exchange with the second fluid is above a threshold value [0028; fig 2; where heat recovery valve is controlled with respect to second fluid temperature].

Regarding Claim 6, Kopko teaches the invention of Claim 1 above and Kopko teaches wherein if the variable opening is partly closed and the temperature of the second fluid after heat exchange with the refrigerant fluid is above a set-point temperature for a required time period then the refrigeration system is arranged to control the size of the variable opening to progressively increase the size of the variable 

Regarding Claim 7, Kopko teaches the invention of Claim 1 above and Kopko teaches wherein the heat recovery control valve has a structure that prevents full closure of the valve [0021; where the variable opening degree of the valve describes the structure that prevents full closure of the valve].

Regarding Claim 8, Kopko teaches the invention of Claim 1 above and Kopko teaches wherein the refrigeration system comprises a controller [22] for the required control of the heat recovery control valve, wherein the controller is arranged to receive temperature measurements from sensors, including one or more of a sensor for ambient air temperature [56], a sensor for temperature of the temperature controlled space [40], and sensors within the refrigeration circuit [46; 0021; 0023].

Regarding Claim 9, Kopko teaches the invention of Claim 1 above and Kopko teaches wherein the expansion valve [36] is arranged to provide a controllable degree of opening and the refrigeration system is arranged to control the degree of opening of the expansion valve to compensate for changes in the behavior of the refrigerant circuit depending on the degree of opening of the heat recovery control valve [0021].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US2011/0036113) in view of Kato et al. (US2218/0361828).

Regarding Claim 3, Kopko teaches the invention of claim 1 above and Kopko teaches wherein the refrigeration system is arranged to control the size of the variable opening of the heat recovery control valve to ensure a required set-point temperature for the second fluid [0028].  Kopko does not teach wherein the degree of opening of the heat recovery control valve is reduced if the temperature of the second fluid is below the set-point temperature.
However, Kato teaches a refrigeration cycle device having a heat recovery valve [13] wherein the degree of opening of the heat recovery control valve is reduced if the temperature of the second fluid is below the set-point temperature [0166; where the recovery valve opening degree is reduced to increase the temperature of the heater core i.e. temperature of second fluid].  Kato teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously increases the heat dissipation in the 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kopko to  have wherein the degree of opening of the heat recovery control valve is reduced if the temperature of the second fluid is below the set-point temperature in view of the teachings of Kato in order to increase the heat dissipation in the heat recovery heat exchanger without increasing the rotational speed of the compressor.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US2011/0036113) in view of Kopko et al. (US2015/0345846, hereinafter "Kopko 846").

Regarding Claim 10, Kopko teaches the invention of Claim 1 above but does not teach wherein the refrigeration circuit comprises an economiser line including an economiser valve in the economiser line for economised expansion and for control of the degree of economiser flow, as well as an economiser heat exchanger for heat exchange between refrigerant fluid in the economiser line after the economiser valve and refrigerant fluid in the main line prior to the expansion valve.
However, Kopko 846 teaches a chiller with heat recovery [fig 2] having wherein a refrigeration circuit comprises an economiser line [49] including an economiser valve [48] in the economiser line for economised expansion and for control of the degree of economiser flow, as well as an economiser heat exchanger [44] for heat exchange between refrigerant fluid in the economiser line after the economiser valve and refrigerant fluid in the main line prior to the expansion valve [0019]. Kopko 846 teaches that it is known in the field of endeavor of refrigeration that this arrangement 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kopko to  have wherein the refrigeration circuit comprises an economiser line including an economiser valve in the economiser line for economised expansion and for control of the degree of economiser flow, as well as an economiser heat exchanger for heat exchange between refrigerant fluid in the economiser line after the economiser valve and refrigerant fluid in the main line prior to the expansion valve in view of the teachings of Kopko 846 in order to control the return of refrigerant vapor to the compressor and thereby improves the system.

Regarding Claim 11, Kopko, as modified, teaches the invention of Claim 10 above and Kopko 846 teaches wherein the refrigeration system is arranged to control the economiser valve to compensate for changes in the behavior of the refrigerant circuit depending on the degree of opening of the heat recovery control valve [0025].

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US2011/0036113) in view of Zeshao (CN102384586a).


Regarding Claim 12, Kopko teaches the invention of Claim 1 above but does not teach wherein the refrigeration circuit is a first refrigeration circuit of the refrigeration system, and the system further includes a second refrigeration circuit; wherein the first and second refrigeration circuits are connected in parallel or in series for heat exchange with the second fluid to heat the second fluid and/or for heat exchange with the third fluid to cool the third fluid.

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kopko to  have wherein the refrigeration circuit is a first refrigeration circuit of the refrigeration system, and the system further includes a second refrigeration circuit; wherein the first and second refrigeration circuits are connected in parallel or in series for heat exchange with the second fluid to heat the second fluid and/or for heat exchange with the third fluid to cool the third fluid in view of the teachings of Zeshao in order to provide air conditioning cold water and hot water at the same time.




Regarding Claim 13, Kopko, as modified, teaches the invention of Claim 12 above and Zeshao teaches wherein the first and second refrigeration circuits are connected in parallel for heat exchange with the second fluid to heat the second fluid and connected in parallel for heat exchange with the third fluid to cool the third fluid [0026].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763